Citation Nr: 1747534	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  08-24 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for post-traumatic stress disorder (PTSD) prior to December 20, 2011.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel

INTRODUCTION

The Veteran served on active duty for training from June to August 1993, and active duty from March to July 2003 and August 2005 to November 2006, during which he was awarded the Combat Action Badge.

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In a decision of August 2014, the Board, among other things, denied entitlement to an evaluation in excess of 30 percent for PTSD prior to December 20, 2011.  That decision was subsequently appealed to the United States Court of Appeals for Veterans Claims (Court) which, in a March 2015 Order, remanded the Veteran's case to the Board for action consistent with a March 2015 Joint Motion for Partial Remand.  In July 2015, the Board again denied a rating in excess of 30 percent and the Veteran once again appealed to the Court.  In a June 2016 Order, the Court remanded the appellant's case to the Board for action consistent with a May 2016 Joint Motion for Remand.

The Board's again denied an increased rating for this period in a July 2016 decision that was again appealed to the Court.  In its September 2016 Order, the Court once again remanded the matter for action consistent with the terms of the Joint Motion for Partial Remand (JMPR), submitted by the parties.  The case is now once more before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager Documents (LCMD) (formerly Virtual VA) electronic claims files.  



FINDING OF FACT

Prior to December 20, 2011, the Veteran's service-connected PTSD was not manifested by occupational and social impairment, with reduced reliability and productivity due to the various symptoms such as flattened affect, frequent panic attacks, actual suicidal and homicidal considerations or significant memory impairment.


CONCLUSION OF LAW

Prior to December 20, 2011, the criteria for an evaluation in excess of 30 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. Part 4, § 4.130 Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.  In addition, the Board is satisfied that VA has complied with the directives of the Board's previous remand.

Increased Schedular Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary will give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Evidence to be considered in an appeal from an initial disability rating is not limited to current severity, but will include the entire period of the disorder.  Additionally, it is possible for a veteran to be awarded separate percentage evaluations for separate periods (staged ratings), based on the facts.  See Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Lay Evidence 
 
Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).



PTSD 

The 30 percent evaluation in effect for the Veteran's PTSD prior to December 20, 2011 contemplates the presence of occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and/or mild memory loss (such as forgetting names, directions, or recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).  

A 50 percent evaluation requires demonstrated evidence of occupational and social impairment, with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation requires demonstrated evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where the evidence shows that a mental disorder causes [t]otal occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) at 32).  As relevant to the record, a GAF score between 51 and 60 is defined as "moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers)," while a score between 61 and 70 is defined as "some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships."

While the Rating Schedule does indicate that the rating agency must be familiar with the Diagnostic and Statistical Manual of Mental Disorders, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2015).  Rather, GAF scores are but one factor to be considered in conjunction with all other pertinent evidence of record.

Prior to December 20, 2011

In a May 2008 rating decision, the RO granted service connection and a 30 percent evaluation for PTSD, effective from March 10, 2008.  The veteran disagreed with that assignment of benefits.  In a January 2013 rating decision, the Veteran was awarded a 50 percent evaluation for PTSD, effective from December 20, 2011, the date of a VA psychiatric examination.  Nonetheless, the Veteran's appeal appeals the 30 percent assigned prior to December 20, 2011.

During the course of VA outpatient treatment in November 2007, the Veteran complained of insomnia, but denied both night sweats and panic attacks.  According to the Veteran, while he felt somewhat "edgy," he was functioning well on the job and with his family, though he tended to isolate at times.  Mental status examination showed the Veteran to be alert, affable and not overtly anxious or psychotic, with no evidence of either suicidal or homicidal ideation.

On subsequent VA outpatient treatment in February 2008, the Veteran's appearance was adequate, with speech of a normal rate and tone, but with a depressed and anxious mood.  The Veteran's affect was described as normal, and his thought processes as linear, with no evidence of either suicidal or homicidal ideation.  While the Veteran complained of some irritability and/or anger, both short- and long-term memory were intact, and the Veteran's concentration and impulse control were good.

In a statement of February 2008, the Veteran's private physician indicated that the Veteran suffered from active significant symptoms of PTSD.

At the time of a VA psychiatric examination in April 2008, the Veteran complained of decreased sleep, nightmares, flashbacks, intrusive thoughts, hypervigilance, a startle response, isolation, anger problems, and irritability, as well as poor concentration and avoidance.   When questioned, the Veteran described difficulty at home related to problems with his anger and irritability.  According to the Veteran, while he had friends and used to enjoy fishing, he was not involved in any hobbies at the present time.  Significantly, the Veteran described difficulty engaging in hobbies due to problems with his recent surgery.  However, by his own admission, he was able to complete his activities of daily living, which he did "routinely and independently."

When questioned regarding his employment, the Veteran indicated that he was currently employed as an interim police chief.  Moreover, he had been employed with the local police department for the past 12 years.  According to the Veteran, he worked with someone at his place of employment to control his anger management issues.

On mental status examination, the Veteran was alert and well oriented.  Thought processes were logical, and the Veteran's history was adequate.  Noted at the time of examination was that the Veteran's affect was blunted, though he did exhibit sufficient insight.  Spontaneous speech was grammatical, fluent and free of paraphasias.  Attention was intact, as was immediate, recent and remote memory.  When questioned, the Veteran denied experiencing any auditory or visual hallucinations.  However, by his own admission, he had been experiencing certain symptoms of depression.  According to the Veteran, six months earlier, he was "very depressed."  Moreover, the Veteran indicated that he tended to isolate, and had experienced some problems with his appetite.  While according to the Veteran, he had experienced thoughts of suicide six months ago, he had never attempted suicide and denied any current suicidal ideation.  Similarly denied was current homicidal ideation.  The pertinent diagnosis noted was PTSD, with a GAF score of 55.  According to the examiner, the Veteran demonstrated moderate impairment in functioning related to difficulty in his marriage, difficulty completing his education and mild anger problems at work.

In her August 2008 statement, the Veteran's wife wrote that he didn't sleep well and often woke from nightmares.  Moreover, he would often get upset or frustrated, and "talked about killing or hurting himself," due to the fact that he felt that his family would be better off without him.  J. M., a co-worker, states in her August 2008 statement that the Veteran's "mood goes from a high to a low is a short amount of time.  He will act as if life is great and he is happy, to life is not worth living in a day's time without any major events taking place."  

In a notice of disagreement dated from the same month, the Veteran reported that upon returning from Iraq, he began experiencing panic attacks. 

During the course of VA outpatient treatment in February 2009 under his primary care physician, during a "Suicide Risk Screening" the Veteran stated that he had no thoughts about taking his life, did not plan to take his life and had not ever made a suicide attempt.

In VA outpatient treatment in November 2009 under the Veteran's treating psychiatrist, the Veteran indicated that he had returned to work, but was isolating, whereas previously he had been outgoing.  According to the Veteran, he was depressed most days, with increasing appetite accompanying his depression.  On mental status examination, the Veteran's appearance was adequate, with speech of a normal rate and tone, but with a depressed mood.  The Veteran's affect was within normal limits, with linear thought processes, and appropriate thought content.  When questioned, the Veteran denied both suicidal and homicidal ideation.  Short-term memory and long-term memory were described as intact and both the Veteran's concentration/attention and impulse control were good.  Insight and judgment were likewise described as good and the Veteran's ability to perform abstract thinking was intact.  The examiner also noted that the Veteran experienced hallucinations of seeing cables in the road and hearing "command" voices.

The examiner further noted that the Veteran was supported by such protective factors as good family/friend relationships; previous positive response to psychotherapy; previous positive response to psychotropic medication; hope/positive look toward future; strong religious or spiritual beliefs; good financial status; no history of substance abuse or dependency; and plans for the future.  The doctor put in his treatment notes that the Veteran was a low suicide risk.

During the course of VA outpatient treatment between September 2009 and March 2010, in a series of "Suicide Risk Assessment" notes the Veteran complained of feelings of hopelessness and some depression.  However, he consistently denied any thoughts of suicide.  All suicide risk screens were negative.  In April 2010, again expressing feelings hopelessness about the present or future, the suicide risk screen was marked positive; nonetheless, the Veteran, as he had before, had stated that he had not had thoughts of suicide.  The nurse who conducted the screening provided him with educational materials on the risk of suicide.  Between May 2010 and September 2011, the suicide risk assessments again noted the Veteran's feelings of hopelessness and depression and further noted that, as he had done in this entire period, he consistently denied any thoughts of suicide.  All suicide risk screens from May 2010 to September 2011 were negative.  

In a Medical Evaluation Board report dated in May 2011, which was based on a review of medical records and "extended psychiatric interviews with the [Veteran]," it was noted that the Veteran had not required any psychiatric hospitalizations.  However, he did experience an intermittent depressed mood which was largely in response to refractory medical problems and symptoms of posttraumatic stress disorder.  Significantly, the Veteran's periodic depression did not significantly interfere with his day-to-day functioning.

When questioned, the Veteran described avoidance of select activities due to a perceived inability to be present within large crowds or in situations associated with unpredictable events.  However, although this avoidance of select activities interfered with his day-to-day social and occupational functioning, his lack of overall interest in enjoyable activities was not significantly impaired.  The Veteran denied any significant experience of suicidal thoughts, although he did report at times wondering if things would be easier for his family were he not to be around.  The Veteran denied significant homicidal ideation and denied any auditory or visual hallucinations.  However, according to the Veteran, he did experience anxiety in the form of irritability, an exaggerated startle response and generalized hyperarousal, though without panic attacks.

Noted at the time of examination was that the Veteran continued in his civilian occupation as a police officer.  However, he had changed from his previous duties as a narcotics and criminal investigator to working with administrative matters, such as purchasing and scheduling and overseeing internal investigations and community outreach work.  Additionally, the Veteran reported enjoying time with his spouse and daughter, although he generally preferred isolated activities.  Moreover, he had a few friends with whom he intermittently socialized through various activities, such as fishing.

On mental status examination, the Veteran was well groomed and appropriately dressed.  There was no evidence of psychomotor agitation or retardation, and eye contact was good, with speech of a normal rate, volume, rhythm and prosody.  The Veteran's thought content showed no evidence of any suicidal or homicidal thoughts or of auditory or visual hallucinations.  His thought processes were linear, logical and goal directed, though his mood was irritable, with an affect mixed between euthymic and irritable, though with normal breadth.  Concentration showed an ability to attend to relevant tasks, with fair insight and no impairment of judgment.  The veteran was oriented to person, place and time and his memory was intact for all medical, developmental and social history, with no evidence of impaired short-term memory during the course of evaluation.  The pertinent diagnosis noted was PTSD, with a GAF score of 65.

During the course of a hearing before the undersigned Veterans Law Judge in May 2011, the Veteran indicated that, a month earlier, he had gotten so mad that he wanted to "shoot somebody or beat somebody up" when he was "cut off" while driving on the interstate.  The Veteran further indicated that he had last thought of suicide approximately two months earlier, and that he sometimes felt that his family would be better off if he "weren't around."  Transcript at 14.  Significantly, in response to another question, the Veteran indicated that he had last experienced a panic attack approximately two months earlier.  Transcript at15.

The Veteran's Assertions and the JMPR

The most recent JMPR has emphasized that in the May 2011 Board hearing the Veteran testified that, prior to December 20, 2011, he experienced suicidal and homicidal ideations.  Additionally, the Veteran "wonder[ed] if things would be easier if he weren't around" during a May 2011 Medical Evaluation Board examination; the Veteran's wife, in her August 2008 statement, recounts the Veteran talking about killing or hurting himself at times when he is upset or frustrated; and J. M., a co-worker, states in her August 2008 statement that the Veteran's "mood goes from a high to a low is a short amount of time.  He will act as if life is great and he is happy, to life is not worth living in a day's time without any major events taking place."  Additionally, the JMPR states that the Veteran had stated during his September 2011 suicide screening that thoughts of taking his life had crossed his mind "a time or two a couple of months ago" and during an April 2008 VA examination, the Veteran reported having thoughts of suicide six months prior.

The Board notes at the outset that the Court has recently provided direction on the interpretation and the application of the factors for evaluation of the several ratings in § 4. 130 in Bankhead v. Shulkin, No. 15-2404, 2017 U.S. App. Vet. Claims LEXIS 435.  

In now looking to the Court's points in Bankhead for guidance, the Board cannot confine its analysis only to identifying the presence of certain symptoms to determine the appropriate rating in 38 C.F.R. § 4.130, but also must draw fact-based conclusions as to whether those symptoms have caused the level of occupational and social impairment associated with a particular disability rating.  Bankhead at 14.  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Indeed, the Board acknowledges that the presence of suicidal ideation alone conceivably might cause occupational and social impairment with deficiencies in most areas, consistent with a 70 percent rating.  Bankhead at 19. 

Therefore, in evaluating symptoms and signs to determine their effect on the level of occupational and social impairment in order to arrive at an appropriate disability rating, the Board will look to their severity, frequency and duration; consider their impact as a whole; and make a quantitative assessment accordingly.  Bankhead at 26-27.  See also Vazquez-Claudio, 713 F.3d at 115-17.  See generally Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Gilbert v. Derwinski, 1 Vet. App. 49, 52 (1990); Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The use of the term "such symptoms as" in § 4.130 indicates that the list of symptoms that follows is non-exhaustive, meaning that VA is not required to find the presence of all, most or even some of the enumerated symptoms to assign a particular evaluation.  Bankhead at 13-14.  See also Vazquez-Claudio, 713 F.3d at 115; Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Nonetheless, the Board will look to the record, as summarized above, for those symptoms which do appear and assess their frequency, severity and duration.


Suicidal Ideation 

Looking to the symptom most at issue in the JMPR, suicide ideation, as reported by the Veteran and others, this symptom is included in the criteria for a 70 percent rating disability under the General Rating Formula for Mental Disorders for Diagnostic Codes 9201- 9440 in § 4.130.  Additionally, the symptom of the persistent danger of hurting oneself or others appears in under a 100 percent rating.

As stated above, in both November 2007 and February 2008, the treatment notes state there was no evidence of either suicidal or homicidal ideation.  In the April 2008 VA examination, the Veteran reported that he experienced thoughts of suicide six months prior; yet he further reported that he had never attempted suicide, denied any current suicidal ideation and further denied homicide ideation.  In her August 2008 statement, the Veteran's wife states that the Veteran thinks about it when upset or frustrated and J. M. observed in her statement mood swings, which she interpreted to be as if the Veteran were thinking that life is not worth living,

However, in February 2009, the Veteran reported he had no thoughts about taking his life, did not plan to take his life and had not ever made a suicide attempt.  In an extensive and probing examination in November 2009 by his psychiatrist not only did the Veteran deny both suicidal and homicidal ideations, but the doctor identified the factors in the Veteran's life, which presumably would be protective against his symptoms generally and against the possibility of suicide particularly, of good family/friend relationships; previous positive response to psychotherapy; previous positive response to psychotropic medication; hope/positive look toward future; strong religious or spiritual beliefs; good financial status; no history of substance abuse or dependency; and plans for the future.  The examiner noted that the suicide risk for the Veteran was low.

Although the Veteran depression screen in April 2010 was noted by the administering nurse as positive after the Veteran endorsed feelings hopelessness about the present or future, he nonetheless denied any thoughts of suicide.  The suicide screenings between September 2009 and March 2010 and between May 2010 and September 2011 contained responses consistently denying any thoughts of suicide and all suicide risk screens recorded as negative.

In the May 2011 Medical Evaluation Board examination, the Veteran denied any significant experience of suicidal thoughts, although he did report that at times wondering if things would be easier for his family were he not around; yet, the examiner noted that he showed no evidence of any suicidal or homicidal thoughts.  In the Board of Veteran's Appeals hearing in late May 2011, the Veteran testified that he had last thought of suicide approximately two months earlier and that he sometimes felt that his family would be better off if he were not around.

The foregoing summary indicates that in both the April 2008 VA examination and the May 2011 Board hearing testimony, the Veteran stated that he had suicidal thoughts six months earlier and two months earlier, respectively.  The Veteran was speaking of these thoughts in the past, indicating that they were not current and they had not been continuous.  He referred to them as singular, separate and detached from any pattern.  For these reasons, the Board does not consider these statements to be frequent and of any duration beyond the length of an isolated episode and they are not shown to have interfered with his employment.  Moreover, the Veteran did not expand on the nature of their severity, but did hold fast to his statement consistent in every examination, that he had never attempted suicide and denied any current suicidal ideation.  Without something to indicate that the Veteran was in fact in danger of harming himself, there is nothing otherwise to indicate the measure of severity.  

The Board has considered the lay statements of the Veteran's wife the Veteran's co-worker, J. M.  As stated earlier in this decision, lay people are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, the Veteran's wife and J. M. are competent to provide statements of symptoms, which are observable to their senses and there is no reason to doubt their credibility.  However, the Board must emphasize that they are not competent to diagnose or interpret accurately findings as to the extent of the Veteran's disability, as this requires highly specialized knowledge and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, their observations do not give enough detail to indicate with accuracy the frequency of the Veteran's frustration or his shifts in mood and there is nothing to show by how long a period he is affected.  However, they give some sense of severity in the very nature of their observations; yet, neither statement suggests the Veteran made attempts to harm himself out of frustration, anger or a change in mood.

In the May 2011 Medical Evaluation Board examination, the Veteran reported that at times he wondered if his family would be better off without him.  This statement suggests neither frequency nor a duration beyond being overtaken occasionally by such a thought; and it does not appear to be of any measurable severity, as the Veteran in the same examination denied any significant experience of suicidal thoughts.  Moreover, it appears the examiner did not even consider such a statement as suicidal, since she noted there was no evidence of any suicidal thoughts.

For these reasons, the Board does not find that the Veteran's intermittent statements of experiencing suicidal thoughts or thoughts of others being better off if he were gone, as well as the lay statements of his wife and J. M., to be of a frequency, severity or duration consistent with other factors indicating a 70 percent rating of disability. Similarly, there are no indications of either persistence or an actual danger of the Veteran hurting himself, as required under a 100 percent rating.  Furthermore, as noted, there is no evidence that these occasional mentions had any impact on his employment at the time, nor are there any other symptoms of the 70 percent criteria present.

Ratings in excess of 30 percent prior to December 20, 2011

As set forth earlier in this decision, a 50 percent disability evaluation under the General Rating Formula for Mental Disorders § 4.130 requires demonstrated evidence of occupational and social impairment, with reduced reliability and productivity due to such symptoms as: a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

In regard to demonstrated evidence of occupational and social impairment, with reduced reliability and productivity due to various symptoms such as flattened affect, the Veteran's February 2008 progress notes indicate that his affect was noted as normal.  It was noted as blunted in the April 2008 VA examination, but it was further noted that he exhibited sufficient insight.  

In regard to circumstantial, circumlocutory or stereotyped speech, in February 2008, the Veteran's speech was noted as of a normal rate and tone; in April 2008, it was noted as spontaneous, grammatical, fluent, and free of paraphasias (unintended syllables, words or phrases while speaking); in November 2009, his speech was of a normal rate and tone; and in May 2011, the Veteran's speech was of a normal rate, volume, rhythm, and prosody.

Panic attacks more than once a week is included as a symptom and, for the reasons stated above, there is no indication of this level of frequency.  Impairment of short- and long-term memory has not been demonstrated in the record, as in April 2008, the Veteran was noted as having intact immediate, recent and remote memory; in November 2009, short- and long-term memory were described as intact; and in May 2011, the Veteran's memory was intact for all medical, developmental, and social history, with no evidence of impaired short-term memory during the course of the evaluation.

The record does not indicate that the Veteran exhibits either impaired judgment or impaired abstract thinking.  In April 2008, his thought process was noted as logical; in November 2009, his insight and judgment good and his abstract thinking was intact.  In the May 2011 Medical Evaluation Board examination, the Veteran's thought processes were described as linear, logical and goal directed.

As for disturbances of motivation and mood, the February 2008 VA examination noted that the Veteran was depressed and anxious; in April 2008, there were certain symptoms of depression and the Veteran reported that six months earlier he was very depressed; in November 2009, he reported that he was depressed most days; between September 2009 and September 2011, he reported  some depression; and the May 2011 examiner noted an intermittent depressed mood, but also observed that his depression did not significantly interfere with his day-to-day functioning.  

The last criterion under a 50 percent rating is difficulty in establishing and maintaining effective work and social relationships.  In the April 2008 VA examination, moderate impairment in functioning due to difficulties in his marriage and mild anger problems at work were identified.  However, it was also noted that the Veteran was working with someone at his place of employment to control his anger management issues.  Most significantly of all, the April 2008 VA examiner noted that currently the Veteran remained employed as an interim police chief.

Additionally, the May 2011 Medical Evaluation Board examiner observed that the Veteran's depression did not significantly interfere with his day-to-day functioning.  Although his avoidance of crowds, situations and certain activities interfered with his day-to-day social and occupational functioning, his lack of overall interest in enjoyable activities was not significantly impaired.  The May 2011 examiner further noted that the Veteran continues in his civilian occupation as a police officer, though certain of his duties have been changed.  She added that the Veteran still spends time with his spouse and daughter, although he generally prefers isolated activities, and he had a few friends with whom he intermittently socialized through various activities, such as fishing.

The foregoing indicates that the findings upon examination in the period prior to December 20, 2011 are not consistent with the symptoms which would establish a 50 percent rating disability.  Specifically, the Veteran's depression as disturbance of motivation and mood, as it would affect his occupational and social impairment, with reduced reliability and productivity, was not of a severity to prevent the Veteran from continuing to function at this time reliably and productively in his position as an interim police chief; regardless of changes in duties, the Veteran remained in that position.

A 70 percent evaluation requires demonstrated evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

Concerning near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, the Veteran stated in his April 2008 VA examination that since returning from Iraq, he has experienced panic attacks.  However, nothing in the Veteran's reports suggest the frequency or duration of a "near-continuous" occurrence of panic or its severity affecting his ability to function.  As stated above, the Veteran continues in his employment effectively enough to remain at the same rank and does so despite depression.

Suicide ideation has been addressed.  The examination findings above, now discussed at length, do not rise to the level in frequency, duration or severity of any other of the criteria described in this rating.

A 100 percent evaluation is warranted where the evidence shows that a mental disorder causes [t]otal occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

Once again, nearly all of these criteria are inapplicable in light of the examination findings for this period.  Persistent danger of hurting self or others has been discussed above.  With respect to persistent delusions or hallucinations, in November 2009, the examiner noted that the Veteran experienced hallucinations of seeing cables in the road and hearing "command" voices.  Nothing in the examination indicates the persistence of these hallucinations.  Moreover, in both his April 2008 VA examination and his May 2011Medical Evaluation Board examination, the Veteran denied experiencing auditory or visual hallucinations.  Hallucinations and delusions are not mentioned in any of the other examinations in this period.  Beyond the isolated finding, there is nothing to indicate an ongoing nature of this symptom, its extent or effect on the Veteran and, therefore, nothing to demonstrate frequency, duration or severity.  

The Board notes that the April 2008 VA examiner assigned a Global Assessment of Functioning (GAF) score of 55 to the Veteran and the May 2011 Medical Evaluation Board examiner assigned a GAF score of 65.  The Board is fully aware that the DSM - IV, which used GAF scores, was superseded in May 2013 by 
DSM - V, which does not.  Nonetheless, the GAF scores were given in the period prior to December 20, 2011 and, as stated earlier in this decision, GAF scores are a factor to be considered in conjunction with all other pertinent evidence of record.  However, no disability percentages are assigned based solely on GAF scores.  See 38 C.F.R. § 4.130 (2016).  

GAF scores within the range of 51 - 60 indicate moderate symptoms (e.g., flat affect and circumlocutory speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Treatment notes for February 2008 stated the Veteran has a normal affect.  However, the April 2008 VA examiner noted a blunted affect, but added that the Veteran did exhibit sufficient insight.  The Veteran is not noted anywhere as having exhibited circumlocutory speech.  As already stated above, in February 2008, the Veteran's speech was noted as of a normal rate and tone; in April 2008, it was noted as spontaneous, grammatical, fluent, and free of paraphasias (unintended syllables, words or phrases while speaking); in November 2009, his speech was of a normal rate and tone; and in May 2011, the Veteran's speech was of a normal rate, volume, rhythm, and prosody.  Although the Veteran has consistently reported spending most of his time alone, he still maintains some friendships or social acquaintances.  As stated above, the Veteran in this period remained employed an interim police chief.  Although the April 2008 VA examiner noted mild anger problems at work, she also noted that the Veteran had contact with someone at work for control of his anger management issues.

GAF scores within the range of 61 - 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  The Veteran's depression is well established by the examination record for this period.  The April 2008 VA examiner noted the Veteran complaints of decreased sleep and nightmares.  Indeed, the Veteran's wife stated the same thing in her August 2008 statement.  The difficulties in the Veteran's occupational functioning have been stated above.  

Once again in using frequency, duration and severity as a guide, the Board does not find that the moderate level symptoms in the April 2008 VA examiner score of 45 to be appropriate.  The Veteran has some symptoms, described as examples of a score of 45, but they are not consistently noted by examiners in this period.  He has never exhibited circumlocutory speech and his difficulties at work do not seem to impair the Veteran's functioning at a "moderate" level.  Without further findings in the examinations, as well as reports by the Veteran, to provide a greater extent and a more impactful nature of symptoms and difficulties, "moderate" is not an appropriate description of symptoms affecting the Veteran's ability to function.  The score of 65 indicating mild symptoms appears in light of the record from this period to be more apt.  Moreover, Board notes that the Veteran's impaired sleep is a symptom which appears under the Veteran's 30 percent evaluation in § 4.130.

Other Considerations

The Board briefly notes that the Veteran's claim for an entitlement to an extraschedular rating for his service-connected PTSD for the period prior to December 20, 2011 was addressed by the Board in a March 2017 decision, in which it was denied.  The decision has not been appealed, the issue is not now before the Board and it will not be addressed in this decision.

Conclusion 

The Board has carefully considered the Veteran's testimony at his Board hearing, as well as his reports during examinations, as they appear throughout the record.  The Board has also considered the Veteran's statements from between August 2008 and July 2016, as well as the additional August 2008 statement, all of which have assisted Board in understanding better the nature and extent of the Veteran's disability.  As stated earlier in this decision, lay people are competent to report on symptoms and events they have observed or within their personal knowledge and they are credible in doing so.  However, beyond this they do not have expertise in medical and psychiatric matters.
  
Moreover, the Board must look to clinical findings when there are contradictory findings or statements inconsistent with the record.  The Board cannot render its own independent medical judgments and therefore, in the absence of an explicit indication in the contemporaneous evidence of service connection, it must rely on medical findings and opinions.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).   The findings on examination for the period prior to December 20, 2011 are extensive and detailed.  They have been set forth above and discussed.  The findings have been accorded substantial probative weight.  However, for reasons already stated at great length the Board detects no findings to indicate a higher disability rating to be appropriate for this period or to justify disturbing the 30 percent rating now in place.

The Board has considered the benefit-of-the-doubt doctrine; however, the Board does not perceive an approximate balance of positive and negative evidence.  The preponderance of the evidence is against the claim, the doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.


ORDER

Entitlement to an initial evaluation in excess of 30 percent for PTSD prior to December 20, 2011 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


